Title: To George Washington from John Nicholson, 6 May 1790
From: Nicholson, John
To: Washington, George



sir,
Philad[elphi]a May 6th 1790

It is not with a view that your mind should descend to the Matters which concern an individual that I beg leave to present the inclosed for your perusal: but As the subject relates to the interests of the states over whose concerns you preside And as the public paper both here And at the seat of General Government have exhibited representations of one side of the affairs therein refered to A desire to stand Justified in the Eyes of A personage whose Judgment I so highly revere makes me wish that if you have read Any of the others you would Also Audi Alteram partem. I have the honor to be with the highest respect your Most obedient most humble servant

Jno. Nicholson

